ORDER: Concurrence By Judge FERNANDEZ
ORDER
The mandate issued on August 2, 2002 is recalled for the limited purpose of this Order.
This Order supercedes our Order filed June 17, 2002.
We remand to the district court with instructions to vacate the preliminary injunction previously entered and enter judgment in favor of the Defendants with respect to the claims of Plaintiffs Rucker, Lee and Hill; and to otherwise proceed in accordance with the opinion of the Supreme Court in Department of Housing and Urban Development v. Rucker, 535 U.S.-, 122 S.Ct. 1230, 152 L.Ed.2d 258 (2002).
Plaintiffs Appellees’ Request for Correction and Clarification of the Court’s June 17, 2002 Order is denied as moot.
The mandate shall issue forthwith.